 1   Shahrzad Shariati (State Bar No. 318975)
     sshariati@jonesday.com
 2   JONES DAY
     3161 Michelson Drive, Suite 800
 3   Irvine, CA 92612.4408
     Telephone: (949) 851-3939
 4   Facsimile: (949) 553-7539
 5   Attorneys for Defendant
     EXPERIAN INFORMATION SOLUTIONS, INC.
 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10                                       OAKLAND DIVISION
11

12   QUSAY KASIM,                                    Case No. 4:18-cv-07613-HSG
13                     Plaintiff,                    Hon. Haywood S. Gilliam, Jr.
14          v.                                       ORDER GRANTING EXPERIAN
                                                     INFORMATION SOLUTIONS, INC.’S
15   BANK OF AMERICA, N.A.;                          MOTION TO APPEAR
     FIRST FINANCIAL BANK;                           TELEPHONICALLY AT CASE
16   FIRST NATIONAL BANK OF OMAHA;                   MANAGEMENT CONFERENCE
     EQUIFAX INFORMATION SERVICES,
17   LLC; AND, EXPERIAN INFORMATION                  Date: March 26, 2019
     SOLUTIONS, INC.,                                Time: 2:00 p.m.
18                                                   Ctrm: 2, 4th Floor
                       Defendants.
19                                                   Complaint filed: December 19, 2018
20
            Having considered Defendant Experian Information Solutions, Inc.’s (“Experian”) request
21

22   for telephonic appearance and good cause appearing, it is hereby ORDERED that Experian’s

23   counsel is excused from personally appearing at the Case Management Conference set for
24   March 26, 2019, at 2:00 p.m. and may appear telephonically. Counsel shall contact CourtCall at
25
     (866) 582-6878 to make arrangements for the telephonic appearance.
26

27     Dated: March 14, 2019
                                                      Honorable Haywood S. Gilliam, Jr.
28                                                    United States District Judge

                                                                                                ORDER
                                                                            Case No. 4:18-cv-07613-HSG
